DETAILED ACTION
Claims 1, 3-19, 21, & 22 are pending. Claims 1 & 13 have been amended, claims 21 & 22 are newly added and claim 20 has been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-19, 21, & 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US PG Pub 2015/0378071; hereafter ‘071) in view of Li et al. (US PG Pub 2017/0102582; hereafter ‘582).
Claim 1: ‘071 is directed towards a method of manufacturing a color filter (resist; title), comprising the steps of:
forming a black matrix layer on a substrate (¶s 35 & 45), wherein the black matrix layer comprises at least two marks and regions to be colored (#s 3 & 21-23, Fig. 1 and abstract), each mark after the first mark has a recess (see Fig. 2 & ¶ 10);
moving a mask so as to enable an alignment mark of the mask to be aligned with a first mark and forming a first color resist (¶ 49); 
moving the mask so as to enable the alignment mark of the mask to be aligned with the additional marks with the recesses and forming an additional color resist and color block (coatings in 22 & 23 and over 3; see Figs. 1-3 and ¶s 49-51);

wherein the distances are configured in such a manner that the color blocks do not overlap with one another (see Fig. 1).
‘071 does not teach that the black matrix comprises hollowed out regions in which the color resist layers are deposited.
However, ‘582, which is also directed towards color resists (title) discloses that the black resist layer is comprised of hollowed-out regions in which the color resist layers are each deposited (¶ 44).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of ‘582 into the process of ‘071 such that the black matrix layer of ‘071 is comprised of the above discussed marks and further comprised of hollowed-out regions for each of the additional marks discussed above because matrix structure of ‘582 is an art recognized pattern for color resists and thus would have predictably been suitable for the color resist of ‘071.
‘071 does not explicitly teach a first, second, and third mark which corresponds to each of the additional marks/hollowed-out regions/color resist/color block.
Although the taught range of at least one additional mark/hollowed-out region/color resist/color block and their respective steps is not explicitly the claimed range of 3 marks/hollowed-out regions/color resist/color block and the respective steps, it does overlap the claimed range.  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a value within the prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
 ‘071 does not explicitly teach checking a position of the first, second, and third color resist according to whether the first, second, and third color block is positioned at a center of the first, second, and third hollowed-out regions.
However, given that the regions are formed and the product is used/viewed it is apparent that the positons are checked by at least observation and the act of observation will inherently check a position of the first, second, and third color resist according to whether the first, second, and third color block is positioned at a center of the first, second, and third hollowed-out regions because the limitation does not require an action to result from whether the color block is at the center of the hollowed-out region but just the observation.
‘071 does not teach the claimed dimensions.
However, it is prima facie obvious to change shape, size, and proportions. See MPEP §2144.04(IV)(A)-(B).
‘071 does not teach forming a first color resist and a first color block on the black matrix layer at the time by the mask, forming a second color resist and a second color block on the black matrix layer at the same time by the mask, or forming a third color resist and a third color block on the black matrix layer at the same time by the mask.
However, it would have been obvious to one of ordinary skill in the art at the time of filing to form a first color resist and a first color block on the black matrix layer at the time by the mask, form a second color resist and a second color block on the black prima facie obvious to simultaneously (i.e. at the same time) perform steps which have previously been performed in sequence. "As a general rule, no invention is involved in the broad concept of performing simultaneously operations which have previously been performed in sequence. In re Eksergian, 25 C.C.P.A., Patents, 734, 92 F.2d 811, 35 USPQ 530, and In re Mink, 27 C.C.P.A., Patents, 726, 107 F.2d 586, 43 USPQ 456. An exception may be made where a new and unexpected result is obtained by performing the operations simultaneously". Application of Tatincloux, 228 F.2d 238, 242 (C.C.P.A. 1955).
Claim 3: It is prima facie obvious to produce the marks and hollowed-out regions simultaneously. "As a general rule, no invention is involved in the broad concept of performing simultaneously operations which have previously been performed in sequence. In re Eksergian, 25 C.C.P.A., Patents, 734, 92 F.2d 811, 35 USPQ 530, and In re Mink, 27 C.C.P.A., Patents, 726, 107 F.2d 586, 43 USPQ 456. An exception may be made where a new and unexpected result is obtained by performing the operations simultaneously". Application of Tatincloux, 228 F.2d 238, 242 (C.C.P.A. 1955). 
Claims 4-6: Each color resist is different from each other given the different locations. The colors can be red, green, and blue (¶ 37).
Claims 7-9: As discussed above, there are at least one additional mark and thus at least one additional color block.
The Examiner notes that ‘071 would need to teach at least one mark without the recess and at least 6 additional marks to read on the limitation.
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claims 10-12: The marks are outside of the black matrix region and the color resist regions (i.e. the marks are in an non-active region; see Fig. 1).
Claim 13: ‘071 is directed towards a method of manufacturing a color filter (resist; title), comprising the steps of:
forming a black matrix layer on a substrate (¶s 35 & 45), wherein the black matrix layer comprises at least two marks and regions to be colored (#s 3 & 21-23, Fig. 1 and abstract), each mark after the first mark has a recess (see Fig. 2 & ¶ 10);
moving a mask so as to enable an alignment mark of the mask to be aligned with a first mark and forming a first color resist (¶ 49); 
moving the mask so as to enable the alignment mark of the mask to be aligned with the additional marks with the recesses and forming an additional color resist and color block (coatings in 22 & 23 and over 3; see Figs. 1-3 and ¶s 49-51);
wherein each additional mark/each additional region to be colored and the subsequent additonal mark/subsequent additional region to be colored are spaced from each other by a distance (see Fig. 1);

‘071 does not teach that the black matrix comprises hollowed out regions in which the color resist layers are deposited.
However, ‘582, which is also directed towards color resists (title) discloses that the black resist layer is comprised of hollowed-out regions in which the color resist layers are each deposited (¶ 44).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of ‘582 into the process of ‘071 such that the black matrix layer of ‘071 is comprised of the above discussed marks and further comprised of hollowed-out regions for each of the additional marks discussed above because matrix structure of ‘582 is an art recognized pattern for color resists and thus would have predictably been suitable for the color resist of ‘071.
‘071 does not explicitly teach a first, second, third, and fourth mark which corresponds to each of the additional marks/hollowed-out regions/color resist/color block.
Although the taught range of at least one additional mark/hollowed-out region/color resist/color block and their respective steps is not explicitly the claimed range of 4 marks/hollowed-out regions/color resist/color block and the respective steps, it does overlap the claimed range.  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a value within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
‘071 does not explicitly teach checking a position of the first, second, and third color resist according to whether the first, second, and third color block is positioned at a center of the first, second, and third hollowed-out regions.
However, given that the regions are formed and the product is used/viewed it is apparent that the positons are checked by at least observation and the act of observation will inherently check a position of the first, second, and third color resist according to whether the first, second, and third color block is positioned at a center of the first, second, and third hollowed-out regions because the limitation does not require an action to result from whether the color block is at the center of the hollowed-out region but just the observation.
 ‘071 does not teach the claimed dimensions.
However, it is prima facie obvious to change shape, size, and proportions. See MPEP §2144.04(IV)(A)-(B).
‘071 does not teach forming a first color resist and a first color block on the black matrix layer at the time by the mask, forming a second color resist and a second color block on the black matrix layer at the same time by the mask, forming a third color resist and a third color block on the black matrix layer at the same time by the mask, or forming a fourth color resist and a fourth color block on the black matrix layer at the time by the mask.
However, it would have been obvious to one of ordinary skill in the art at the time of filing to form a first color resist and a first color block on the black matrix layer at the prima facie obvious to simultaneously (i.e. at the same time) perform steps which have previously been performed in sequence. "As a general rule, no invention is involved in the broad concept of performing simultaneously operations which have previously been performed in sequence. In re Eksergian, 25 C.C.P.A., Patents, 734, 92 F.2d 811, 35 USPQ 530, and In re Mink, 27 C.C.P.A., Patents, 726, 107 F.2d 586, 43 USPQ 456. An exception may be made where a new and unexpected result is obtained by performing the operations simultaneously". Application of Tatincloux, 228 F.2d 238, 242 (C.C.P.A. 1955).
Claim 14: ‘071 does not teach the claimed dimensions.
However, it is prima facie obvious to change shape, size, and proportions. See MPEP §2144.04(IV)(A)-(B).
Claims 15-17: Each color resist is different from each other given the different locations. The colors are red, green, and blue (¶ 37).
Claim 18-19: As discussed above, there are at least one additional mark and thus at least one additional color block.
The Examiner notes that ‘071 would need to teach at least one mark without the recess and at least 8 additional marks to read on the limitation.
Although the taught range of at least one additional mark/hollowed-out region/color resist/color block is not explicitly the claimed range of 9 marks/hollowed-out prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claims 21-22: Each color resist is different from each other given the different locations. The colors can be red, green, and blue (¶ 37).
Response to Arguments
Applicant's arguments filed 12/27/20 have been fully considered but they are not persuasive. 
In regards to applicant’s recitation of claim 1 spanning pages 7 & 8 of the Remarks; applicant is advised that claim 1 does not recite the last 3 clauses presented in the Remarks.
In regards to applicant’s argument that the amendment reciting “checking a position of the first (second or third) color resist according to whether the first (second or third) block is positioned at a center of the first (second or third) hollowed-out region” overcomes the obviousness rejection; this argument is not found convincing because the limitation only requires an observation of whether or not a property is met and does not require that the property is met or for an action to be taken if the property is not met and thus does not differentiate from the teachings of the combination. 
In regards to applicant’s arguments pertaining to ‘582; applicant is advised that ‘582 is not used to address the checking limitations and instead the rejection is based on the fact that the product of ‘071 is a color filter and will be observed and thus the act .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593.  The examiner can normally be reached on 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James M Mellott/           Primary Examiner, Art Unit 1712